Case 16-13256-JDW          Doc 116     Filed 12/05/19 Entered 12/05/19 13:19:42                 Desc Main
                                      Document      Page 1 of 2

                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 IN RE: CARLA DENITA MUSE
 AND CHRISTOPHER MUSE                                                     CHAPTER 13

 DEBTORS                                                                  CASE NO. 16-13256 JDW

           RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DOCUMENT NO. 115]

         COME NOW Carla Denita Muse and Christopher Muse, by and through their attorney of record

 and in response to the Trustee’s Motion To Dismiss and would show as follows:

         The Debtor respectfully requests that their Chapter 13 not be dismissed. Debtor lost his job in

 August and got behind on his payments. Debtor is now working and making regular plan payments.

 Debtors request any arrearage be paid over the remaining months of the plan.

         WHEREFORE, PREMISES CONSIDERED, Debtors pray, upon a hearing hereon, this Court

 deny Trustee's Motion To Dismiss. Debtor prays also for such other relief, general or specific, to which

 they may be entitled.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ Robert H. Lomenick
                                                 ROBERT H. LOMENICK, MSB #104186
                                                 SCHNELLER & LOMENICK, P.A.
                                                 126 NORTH SPRING STREET
                                                 POST OFFICE BOX 417
                                                 HOLLY SPRINGS, MISSISSIPPI 38635
                                                 (662) 252-3224/rlomenick@gmail.com
Case 16-13256-JDW         Doc 116       Filed 12/05/19 Entered 12/05/19 13:19:42              Desc Main
                                       Document      Page 2 of 2

                                      CERTIFICATE OF SERVICE

         I, Robert H. Lomenick, Attorney for Debtor, do hereby certify that I have this day forwarded, a
 true and correct copy of the above and foregoing Response To Motion To Dismiss the Debtor, either by
 electronic means or by United States Mail to the following:

 Locke Barkley
 Chapter 13 Trustee
 6360 I-55 North, Ste. 140
 Jackson, Mississippi 39211

 Office of U.S. Trustee
 501 East Court Street, Suite 6-430
 Jackson, Mississippi 39201

        This the 5th day of December, 2019.
                                                /s/ Robert H. Lomenick
                                                ROBERT H. LOMENICK
